Dissenting Opinion by
Spaulding, J.:
I respectfully dissent.
While in prison, appellant filed a petition pursuant to the Post Conviction Hearing Act, Act of January 25, 1966, P. L. (1965) 1580, 19 P.S. 1180-1 et seq. (Supp. 1970). His petition alleged, inter alia, that his guilty plea was unlawfully induced On November 12, *2981970, the Court of Quarter Sessions of Dauphin County dismissed the petition without a hearing.
I believe appellant’s petition alleged sufficient facts concerning the circumstances of his plea to warrant a hearing. Post Conviction Hearing Act, supra, §9; Commonwealth v. Johnson, 431 Pa. 522, 246 A. 2d 345 (1968).
Hoeeman, J., joins in this dissenting opinion.